Motion for permission to file late notice of appeal and for other relief denied with leave to renew. Memorandum: The motion papers are insufficient to determine whether the appeal was timely. This Court has discretion to permit late filing if the notice of appeal was timely served (see, CPLR 5520 [a]). It has no authority to extend the time for taking an appeal (see, Matter
*1090of Shannon H., 187 AD2d 1046). The time to appeal does not begin to run until service of the order appealed from with notice of entry (see, Family Ct Act § 1113). Respondent may renew his application, if necessary, upon a factual showing that the notice was timely served. Present — Callahan, J. P., Boomer, Green, Pine and Davis, JJ.